Case 8:19-mj-00419-DUTY Document 4-4 Filed 05/24/19 Pagelof3 Page ID #:954

6. I further consent to the United States government searching any documents or
materials relating to AVENATTI’s and/or EA LLP’s representation of me currently in
possession. of AVENATTI, EA LLP, MARCHINO, any of EA LLP’s current or former
officers, directors, employees, or agents, and/or any current or former employees or agents of
AVENATTI.

7. | have read this Limited Waiver of the Attorney-Client Privilege and Consent to
Search carefully. I have discussed this Limited Waiver of the Attorney-Client Privilege and
Consent to Search with my lawyer and fully understand the consequences of waiving the
attorney-client privilege and attorney-work-product doctrine. No one has threatened or forced

me to execute this Limited Waiver of the Attorney-Client Privilege and Consent to Search. I do

O4-O04-2OIlq

Date

 

Tam ae : attorney. I have carefully and thoroughly discussed every part

of this Limited Waiver of the Attorney-Client Privilege and Consent to Search with my client.
Further, I have fully advised my client of her rights and the consequences of waiving any
attorney-client privilege or attorney-work-product protections. To the best of my knowledge, my
client’s decision to waive the attorney-client privilege and attorney-work product protections is

an informed and voluntary one,

  

LL, Gh L) Hy if3

WALTER BROWN Date
WILLIAM MOLINSKI

Orrick Herrington & Sutcliffe LLP

 
Case 8:19-mj-00419-DUTY Document 4-4 Filed 05/24/19 Page 2 of 3. Page ID #:955

LIMITED WAIVER OF ATTORNEY-CLIENT PRIVILEGE
AND CONSENT TO SEARCH BY 9

1, MR hereby agree and state as follows:
1. On or about August 15, 2017, | entered into an Attorney-Client Fee Contract (the

“Agreement”) with Michael Avenatti, Esq. (SAVENATTI”) and/or Eagan Avenatti LLP (“EA

LLP”). Under the terms of the Agreement, AVENATTI and/or EA LLP were to represent me.

and (008 in connection with our divestiture and exit fom (IT
ae

2. Subject to the limitations set forth in paragraphs 3and 4 below, I agree to waive
any claims of the attorney-client privilege or attorney-work-product doctrine relating to any legal
advice or services that I sought or received from AVENATTI, EA LLP, Filippo Marchino ,.
(“MARCHINO”), any of EA LLP’s current or former officers, directors, employees, or agents,
and/or any current or former employees or agents of AVENATTI.

3. This waiver of the attorney-client privilege does not apply to any attorney-client
privileged or attorney-work product documents or communications between me and any other
attorneys acting on my behalf, including, but not limited to, Orrick Herrington & Sutcliffe LLP,
Walter Brown, William Molinski, or any attorney-client privileged or attorney-work product
documents arising out of any such separate representation.

4, This waiver of the attorney-client privilege is limited to the United States
government and its employees and agents, for any purpose related to the official performance of
their duties, and does not extend to any other individual, entity or third party.

5, I further authorize AVENATTI, EA LLP, MARCHINO, any current or former
officers, directors, employees, or agents of EA LLP, and/or any current or former employees or
agents of AVENATTI to disclose to the United States government all materials, written or oral,
relating to any attorney-client privileged communications covered by the limited attorney-client

privilege waiver set forth in paragraph 2 above.
Case 8:19-mj-00419-DUTY Document 4-4 Filed 05/24/19 Page 3o0f3 Page ID #:956

6. I further consent to the United States government searching any documents or
materials relating to AVENATTI’s and/or EA LLP’s representation of me currently in
possession of AVENATTI, EA LLP, MARCHINO, any of EA LLP’s current or former officers,
directors, employees, or agents, and/or any current or former employees or agents of
AVENATTI.

7. [ have read this Limited Waiver of the Attorney-Client Privilege and Consent to
Search carefully. I have discussed this Limited Waiver of the Attorney-Client Privilege and
Consent to Search with my lawyer and fully understand the consequences of waiving the
attorney-client privilege and attorney-work-product doctrine. No one has threatened or forced
me to execute this Limited Waiver of the Attorney-Client Privilege and Consent to Search. I do

so knowingly and voluntarily.

Date

 

I an i attorney. I have carefully and thoroughly discussed every part of

this Limited Waiver of the Attorney-Client Privilege and Consent to Search with my client,
Further, I have fully advised my client of his rights and the consequences of waiving any
attorney-client privilege or attorney-work-product protections. To the best of my knowledge,-my
client’s decision to waive the attorney-client privilege and attorney-work product protections is

an informed and voluntary one.

WAL Nhe. _ _ 4 4A

WALTER BROWN Date
WILLIAM MOLINSKI

Orrick Herrington & Sutcliffe LLP
Attorneys a
